Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In the immediate case:
Line 1: Phrases such as, “is proposed” should be avoided.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
¶0022, Line 1: For, “assemblable slipper 1” the reference numeral “1” is not shown in the drawings.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insertion groove is provided in plural” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claims 1 and 3 are objected to because of the following informalities:
Regarding independent Claim 1, the recitation of the limitation, “a bed formed of the same size and thickness as the insertion groove and inserted into the insertion groove,” is unclear. The bed cannot be the same size as the insertion groove if it is to fit into the insertion groove with the band and clip in place. It must be smaller than the total area of the insertion groove otherwise the band and clip would not fit. Clarification is respectfully requested.
Regarding Claim 3, it is recited in the independent Claim 1 (from which Claim 3 depends) that, “a sole portion having one side on which an insertion groove is formed; a clip fixed to an inside surface of the insertion groove provided on the sole portion; a band fixedly coupled to each of both ends thereof to the clip;” then in Claim 3 (which is dependent upon Claim 1) it is recited, “wherein the clip and the band are coupled with each other and then fitted into the insertion groove,” and this is unclear. If the clip is fixed to the inside surface of the insertion groove on the sole, then how can it also be fixed to the band before it is inserted into the insertion groove? Are there two clips; one on the inside of the insertion groove and one on the band? Clarification is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 2, the recitation of the limitation, “width as the band” is indefinite. What part of the band is the width? In the figures, Fig. 1 and Fig. 5 show different interpretations of the bed size and thus the width of the band is hard to determine. It would appear to make the most sense that the width of the band would be the measure of the band along the axis of the heel to the toe of the shoe as the width of the band being the axis from the medial to the distal sides would prevent the band from having an arch to fit the foot. This interpretation is supported by Fig. 1 but not Fig. 5. The Specification notes in ¶0027 that the clip may be the same width and the bed and the insertion groove, therefore it follows that the clip may be the same width as the band. Clarification is respectfully requested. For examination purposes, the width of the band is being interpreted as being the same width as the clip.
Regarding Claim 5, the recitation of the limitation, “wherein the insertion groove is provided in plural” is unclear. Does this mean that the insertion groove has multiple parts/plurality of parts or structures?  Does this mean that there are multiple insertion grooves?  Claim 1, which claim 5 depends from introduces a single insertion groove and this is supported in Figs. 1 and 3. Please also see the drawing objection above. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as “wherein the insertion groove is provided” consistent with the single groove of independent Claim 1 and consistent with our interpretation of the applicants disclosure. Further Regarding Claim 5, the recitation of the limitation, “the number of each of 25the band and the bed is configured as the same number of the insertion grooves” is unclear. Claim 1 introduces a single band and a single bed and this is supported in Figs. 1 and 3. It is unclear if multiple insertion grooves are being introduced in Claim 5 as noted above. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “and wherein there is a single band, a single bed, and a single insertion groove,” which is consistent with independent Claim 1 and consistent with the Figures and our understanding of the applicants disclosure. Clarification is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Catlett US 10159301 B2 (herein after Catlett).
Regarding independent Claim 1, as best can be understood, Catlett discloses an assemblable slipper (Abstract; also see Fig 3), comprising: a sole portion having one side on which an insertion groove is 5formed (See Fig. 9, #34); a clip (Fig. 3, #60; also see Fig. 7 and Fig. 8, #60) fixed to an inside surface of the insertion groove (Fig. 10, #60 and #34; also see Fig,. 2, #60) provided on the sole portion (Fig. 9, #14); a band (Fig. 8, #18) fixedly coupled at each of both ends thereof to the clip (Fig. 1, #18, #84, and #60) and 10a bed (Fig. 3, #114; also see Fig. 4, #114) formed of the same size and thickness as the insertion groove (Fig. 11, #114 where bed #114 is the same thickness as sole #314) and inserted into the insertion groove (Fig. 9, bed #114 and groove #34).  
Regarding Claim 2, as best can be understood, Catlett discloses the assemblable slipper (Abstract; also see Fig 3) according to claim 1, wherein the insertion groove (Fig. 9, #34) is formed to be the same width as the band (Catlett Annotated Fig. 13 which shows the width of the clip #60 [of which the band is the same width] to be the same width as the groove #114).

    PNG
    media_image1.png
    510
    595
    media_image1.png
    Greyscale

Regarding Claim 3, as best can be understood, Catlett discloses the assemblable slipper (Abstract; also see Fig 3) according to claim 1, wherein the clip (Fig. 7, #60) and the band (Fig. 8, #18) are coupled with each other (Fig. 8) and then fitted into the insertion groove (Fig. 11 and Fig. 1). 
20	Regarding Claim 4, as best can be understood, Catlett discloses the assemblable slipper (Abstract; also see Fig 3) according to claim 1, wherein the sole portion and the bed are made of different materials (Col. 5, 13-20 and Col. 9, 42-45).
Regarding Claim 5, as best can be understood, Catlett discloses the assemblable slipper (Abstract; also see Fig 3) according to claim 1, wherein the insertion groove (Fig. 9, #34) is provided in plural, and the number of each of the band (Fig. 8, #18) and the bed (Fig. 3, #114) is configured as the same number of the insertion grooves (Fig. 13 shows one insertion groove inside of #114 and Fig. 14 shows the outer edge #42 [#42 is the outer edge of bed #114] and one band #17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marx US 2368314 A1 is a shoe with a interchangeable uppers
Chaiken US 9468254 B2 is a shoe with interchangeable vamps and bases
Courville US 7698834 B1 is a shoe with interchangeable vamp and base
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732